WILLIAMS, J.
1. Where defendant’s automobile attempted to pass automobile ahead and struck front fender thereof and caused injury to guest in leading automobile, charge that, paved portion of road being fourteen feet wide, defendant, while passing car ahead on giving, signal, was not required to travel on portion of dirt road along the pavement, held error.
2. Where there are one or more issues adn jury returns general verdict without special findings, and a finding on any one of issues for successful party entitles him to general verdict, and record discloses no error as to one issue, judgment will not be reversed for error as to other issues.
3. In suit by guest for personal injury growing out of an automobile collision, where there were issues as to defendant’s negligence, proximate cause of injury and contributory negligence of plaintiff, and where the jury returned a general verdict for the defendant without special findings, error in charging that defendant in passing automobile ahead need not travel on the portion of the dirt road along the pavement, held not to require reversal.
(Richards, PJ., and Young, J., concur.)
For reference to full opinion, see Ominbus Index, last page, this issue.